Citation Nr: 0428771	
Decision Date: 10/20/04    Archive Date: 10/28/04

DOCKET NO.  01-03 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to an effective date earlier than March 25, 
1974 for the award of service connection for acne vulgaris, 
to include on the basis of clear and unmistakable error (CUE) 
in a November 1972 rating decision. 

2.  Entitlement to a certificate of eligibility for financial 
assistance in the purchase of specially adapted housing or a 
special home adaptation grant. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from May 1967 to December 
1969.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from September 2000 and August 
2002 rating decisions by the Department of Veterans Affairs 
(hereinafter VA) Regional Office (RO) in Salt Lake City, 
Utah.  In August 2003, the veteran testified at a hearing at 
the RO before the undersigned.  At this hearing, and by an 
August 2003 statement from the veteran's representative, the 
issue of entitlement to an increased rating for acne vulgaris 
was withdrawn, and the only issues currently on appeal are as 
listed on the title page.  The first issue has been 
recharacterized on the title page to more specifically 
reflect the contentions of the veteran with respect to this 
matter as expressed at the August 2003 hearing and elsewhere 
in the record.   

This appeal is REMANDED via the Appeals Management Center 
(AMC), in Washington, DC.  VA will provide notification if 
further action is required on the part of the veteran.


REMAND

The Board observes that additional development is necessary 
as a result of the enactment of the Veterans Claims 
Assistance Act (VCAA), Public Law No. 106-475, 114 Stat. 2096 
(2000) and its implementing regulations, and subsequent legal 
authority.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159 and 3.326(a) (2003).  

The veteran appears to contend that December 25, 1969 is a 
more appropriate effective date for the award of service 
connection for acne vulgaris.  However, specifically, he has 
not been issued an evidence development letter with respect 
to his claim for an earlier effective date for service 
connection for acne vulgaris, consistent with the notice 
requirements of the VCAA.  The United States Court of Appeals 
for Veterans Claims has indicated that section 5103(a), as 
amended by the VCAA, and § 3.159(b), as amended, require VA 
to inform a claimant of which evidence VA will provide and 
which evidence the claimant is to provide.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  As such, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision with respect to the earlier 
effective date issue at this time.  See Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  See also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); VAOPGCPREC 1-
2004 (Feb. 24, 2004).  

In addition, as the RO has not specifically adjudicated the 
issue of whether the November 1972 rating decision was the 
product of CUE, one of the bases of entitlement for an 
earlier effective date advanced by the veteran, the RO upon 
remand will be requested to conduct the first adjudication of 
this issue so as to avoid any potential prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. at 384; 
VAOPGCPREC 16-92.   

With respect to the issue of entitlement to a certificate of 
eligibility for financial assistance in the purchase of 
specially adapted housing or a special home adaptation grant, 
review of the record reveals pertinent documents that have 
not been considered in a supplemental statement of the case 
(SSOC), as is required by 38 C.F.R. § 19.31 (2004), including 
reports from VA outpatient treatment, a December 2002 VA 
peripheral nerves examination, and reports from R.G.O., DPM, 
dated through March 2003.  As such, the RO will be requested 
to address this evidence in a supplemental statement of the 
case upon remand, should this issue remain denied.  In 
addition, it appears that after the veteran failed to report 
for a VA examination designed to determine if entitlement to 
the benefits sought in connection with this claim were met, 
he was scheduled for another examination for this purpose.  
(See December 12, 2003, notation on memorandum completed by 
the undersigned at the time of the August 2003 hearing).  If 
this examination was accomplished, the RO will be directed to 
review the reports from the examination prior to its 
adjudication.  In the event that this examination was not 
scheduled, the RO will be directed to schedule the veteran 
for such an examination.  

In light of the above, and in the interest of due process and 
fairness, this appeal is REMANDED to the RO for the following 
action:

1.	The veteran should be furnished with a 
development letter that specifically 
addresses the earlier effective date 
issue on appeal that is consistent with 
the notice requirements of the VCAA, and 
otherwise ensure that all notification 
and development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002), and any pertinent interpretive 
authority, are fully complied with and 
satisfied with respect to both issues 
that have been remanded.  
 
2.	The veteran should be requested to 
provide the names and addresses of all 
VA and non-VA medical providers who have 
treated him for the disorders at issue 
since March 2003. The RO should then 
request all pertinent medical records 
from these medical providers, if not 
already of record.

3.	To the extent that the veteran has not 
been afforded a second opportunity to 
attend a VA examination specifically 
designed to determine eligibility for 
adapted housing benefits, he should be 
scheduled for such an examination.  The 
veteran is hereby placed on notice that 
pursuant to 38 C.F.R. § 3.655 (2004), 
failure to cooperate by attending the 
requested VA examination may result in 
an adverse determination.  The examiner 
is specifically requested to accomplish 
the following:  

a)  Express an opinion as to whether 
residuals, which can be attributed 
to service-connected disability, 
result in "loss of use" of either 
lower extremity so as to preclude 
locomotion without the aid of 
braces, crutches, a cane or a 
wheelchair. 

b)  Express an opinion as to whether 
residuals, which can be attributed 
to service-connected disability, 
result in "loss of use" of either 
upper extremity such that the acts 
of grasping, manipulation, etc., 
could be accomplished equally well 
by an amputation stump with 
prosthesis.

c)  State whether any service-
connected disability can be 
described as involving "ankylosis" 
of a joint and estimate the severity 
of any ankylosis shown.

d)  State whether there is a 
shortening of a lower extremity of 
31/2 inches or more due to service 
connected disability.   

e)  Identify the presence of any 
circulatory deficits in either foot 
or "footdrop" due to service-
connected disability.  

    4. Following the completion to the 
extent possible of the development 
requested above, the RO should 
readjudicate the claims on appeal as 
listed on the title page.  To the extent 
the any of the benefits sought in 
connection with these claims are not 
granted, the veteran and his 
representative should be provided a SSOC.  
The SSOC should include a summary of the 
evidence and discussion of all pertinent 
regulations, including the evidence 
obtained as a result of the development 
requested above and any pertinent VA or 
private medical evidence not previously 
addressed by a statement of the case or a 
SSOC.  An appropriate period of time 
should be allowed for response.
 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	D.J. DRUCKER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




